Citation Nr: 1741324	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  06-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent prior to May 4, 2009 for major depressive disorder; and in excess of 50 percent therefrom.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 in the United States Army, to include service in Vietnam.

This case initially came before the Board of Veterans' Appeals (Board) in 2003.  At that time, the Veteran sought service connection for loss of use of a creative organ, after a March 1995 papaverine procedure at the San Juan, Puerto Rico, VA Medical Center resulted in complete and/or total erectile dysfunction.  In a March 2005 decision, the Board found that the loss of use of a creative organ was incurred as the result of VA medical treatment, and granted compensation for the loss under the provisions of 38 U.S.C.A. § 1151.  

In September 2005, the Veteran filed a new claim for depression, which he states was caused by (secondary to) the loss of use of his creative organ, as mentioned above.  In an April 2006 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico granted service connection for depression and assigned a 10 percent rating effective September 1, 2005.  The Veteran timely appealed the rating assigned.  

Before this appeal was certified to the Board for adjudication, the Veteran submitted additional evidence, to include a VA examination report dated May 4, 2009, which detailed the inability of the examination to be finished because the Veteran was suicidal.  In the December 2009 rating decision that followed, the RO increased the rating for depression from 10 percent to 30 percent effective May 4, 2009.  Since this rating was not a total grant of benefits, the claim for an increased initial rating remained before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).

While the appeal on the issue of depression was pending, the Veteran also sought compensation for unemployability.  In March 2009, the Veteran filed a formal Application for Increased Compensation Based on Unemployability.  (The Board notes that the Veteran is service connected for major depressive disorder, loss of use of a creative organ, left arm thrombophlebitis, and tinea pedis/tinea unguium/tinea manus.)  In an April 2009 rating decision, the RO denied entitlement to TDIU.  The Veteran timely appealed.  

Both issues on appeal were certified to the Board in October 2010.  

In March 2011, the Board granted a 30 percent rating for major depression for the entire appeal period, and denied TDIU.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred by failing to provide adequate reasons or bases as to why the Veteran's symptomatology did not more nearly approximate the criteria for a higher disability rating for his service-connected depression; and, that the TDIU claim is inextricably intertwined with the depression claim and, therefore, should be reevaluated upon resolution of the increased rating for depression.  It is important to note that the parties had also agreed that the Board's decision should not be vacated with regard to the Board's grant of an increased initial rating for depression from 10 percent to 30 percent disabling prior to May 4, 2009.  The Court granted the JMR in October 2011, vacating and remanding the Board's March 2011 decision consistent with the joint motion.

In March 2012, finding that a remand was necessary to determine the current nature and severity of the Veteran's service-connected depression, as well as the particulars regarding the Veteran's employability, the Board remanded to the RO for additional development.  

In August 2016, the RO issued a supplemental statement of the case that increased the rating for major depression to 50 percent from May 4, 2009; and denied TDIU.  As such, the Veteran's service-connected depression is currently rated as 30 percent disabling prior to May 4, 2009; and 50 percent disabling therefrom. 

As the disability rating assigned during the pendency of this appeal does not represent a total grant of benefits, the claim for an increase remains before the Board. AB v Brown, 6 Vet. App. 35, 39 (1993).

Development of the case has been substantially completed, and the case has been returned to the Board for further adjudication.  See Stegall v West, 11 Vet. App. 268 (1998).

In August 2017, the Veteran, through his representative, filed a brief, which argues that the claims file supports a higher evaluation for major depression, and that the Veteran is precluded from gainful employment.


FINDINGS OF FACT

1.  For the time period September 1, 2005, to June 23, 2016, the Veteran's major depressive disorder was manifested by symptoms of the frequency, severity and duration that are indicative of occupational and social impairment with major deficiencies in most areas.

2.  For the time period from June 24, 2016, the Veteran's major depressive disorder has been manifested by symptoms of the frequency, severity and duration that are indicative of no greater than occupational and social impairment with reduced reliability and productivity.

3.  The evidence of record does not show that the Veteran has been unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 70 percent, but no higher, for major depressive disorder for the period September 1, 2005, to June 23, 2016, have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for an initial rating in excess of 50 percent for major depressive disorder for the period from June 24, 2016, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  The criteria for TDIU have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. VA obtained examinations with respect to the claims decided herein in January 2006, May 2008, May 2009 and June 2016.  The Board finds the examinations to be adequate for rating purposes, as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Increased Initial Ratings for Depression

The Veteran was granted service connection for depression in an April 2006 rating decision and assigned a 10 percent rating effective September 1, 2005; in December 2009,  the Veteran's rating was increased to 30 percent with an effective date of May 4, 2009; in March 2011, the Board granted a 30 percent rating from September 1, 2005, to May 3, 2009;and in August 2016, the Veteran's rating was increased to 50 percent from May 4, 2009.  The Veteran filed a notice of disagreement and perfected an appeal as to this issue.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Major depressive disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2016). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016). 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

It is important to note that a Global Assessment of Functioning Scale (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is highly probative because it relates directly to the veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Here, the Veteran had several VA examinations to assist with determining the severity of his depression during the appeals period.

A VA examination was conducted in January 2006.  The examiner noted that the Veteran reported having multiple medical conditions, including impotence, and that he was extremely depressed.  The Veteran presented with symptoms including depressed mood; being irritable easily; serious sleep impairment; weight loss of 20 pounds during process of divorce from his wife; crying spells; and difficulty remembering things.  The Veteran denied the following symptoms: delusions; inappropriate behavior; feeling suicidal or homicidal; panic attacks; and hallucinations.  The examiner also noted the Veteran was clean, adequately dressed and groomed; that he was alert and oriented; that his attention was good; and that his speech was clear and coherent.  The examiner diagnosed the Veteran with major depression.  It is important to note that the examiner assigned a GAF score of 60, indicating the Veteran had serious symptoms and serious impairment in social functioning.  The examiner opined that the Veteran's major depression was caused by the result of his service-connected condition of loss of use of a creative organ.  As it relates to this January 2006 VA examination, the Board finds the Veteran's symptoms, as presented, were substantially similar to those enumerated in the 70 percent rating criteria.  

Another VA examination was conducted in May 2008. The examiner noted that the Veteran presented with symptoms including depressed mood "all the time, every day, constantly"; difficulty socializing because "everything ends up in an argument; that it has been like this since his wife left the house about 5 years ago, maybe earlier because of his inability to perform sexually"; difficulty sleeping every night; and suicidal and homicidal ideas were present.  The examiner immediately stopped the examination in order to send the Veteran to a Psychiatric Intervention Clinic (PIC) for evaluation.  As it relates to this May 2008  VA examination report, the Board finds the Veteran's symptoms, as presented, were substantially similar to those enumerated in the 70 percent rating criteria.

A VA examination was conducted in May 2009.  The examiner noted that the last time the Veteran was to be examined (in May 2008), the examination could not be completed because the Veteran verbalized suicidal ideas and was immediately taken to the PIC.  As such, the examiner reviewed the report from the physician at PIC who had treated the Veteran, and noted the following:  The Veteran explained that he was feeling overwhelmed by the responsibility of taking care of his bedridden father who had multiple medical conditions and dementia; that he is having problems sleeping; that he has auditory hallucinations at night; and, that he has on/off thoughts of suicide, but is against it because of his strong religious beliefs.  The Veteran's affect was slightly constricted, and he was not appropriately dressed and groomed, but he was calm, ambulatory, and denied suicidal or homicidal thoughts, so he was discharged into the care of his friend who came with him.  With this background in mind, the examiner noted that on this day's examination in May 2009, the Veteran reported having had some death thoughts, but no actual suicidal ideas, plans or attempts.  The examination continued, and the Veteran reported a history as follows: that he was married; that after undergoing a procedure he was sexually impotent; that as a result, he was divorced; that he went to live with his parents in Puerto Rico after his divorce; that his mother passed away 4 years ago; that his father is completely bedridden and has dementia; that his sister moved in to help, but he and his sister had several verbal arguments and the Veteran asked the sister to leave; that he has problems with his ex-wife with getting access to his children; that he worries about his 14-year-old daughter since his ex-wife has a partner; and, that he has to pay child support but he reached an agreement with his ex-wife to give additional money from his Social Security benefits.  The examiner noted that the Veteran's symptoms included feeling depressed most of the time; feeling "out of order" when he does not take his medication to control his symptoms; having little interest in anything in particular; isolation; anger; frustration; and, worthlessness because he is impotent and loss his wife because of it.  He was observed to be clean, neatly groomed, and casually dressed; but tense, with speech that was spontaneous, loud, clear and coherent.  There were no delusions, no panic attacks, and no homicidal thoughts.  The Veteran was being treated with anti-psychotic and anti-depressant medications in order to control his symptoms.  It is important to note that the examiner assigned a GAF score of 55-50, indicating the Veteran had serious symptoms (suicidal ideation) and serious impairment in social functioning.  As such, as it relates to this May 2009 VA examination, the Board finds the Veteran's symptoms, as presented, were substantially similar to those enumerated in the 70 percent rating criteria.
   
Another VA examination was conducted in June 2016.  The examiner noted that the Veteran reported his father died in 2011; that he was currently living with a son who was a college student; and that the family relations were described by the Veteran as "good."  However, the Veteran presented with symptoms including depressed mood; anxiety; chronic sleeping impairment; and disturbances of motivation and mood.  The examiner noted the Veteran was in contact with reality; his speech was clear with appropriate volume and goal directed; and his mood was mildly depressed.  There was no evidence of delusion, hallucinations, and suicidal or homicidal ideations.  The Veteran was being treated with anti-psychotic and anti-depressant medications in order to control his symptoms.  Finally, the examiner opined that the Veteran's symptoms, as presented, were substantially similar to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation - symptoms consistent with no higher than the current 50 percent rating.   

Thus, based upon the VA examinations above, the Board finds the Veteran's symptoms, as presented at the time, were substantially similar to those enumerated in the 70 percent rating criteria up until the June 24, 2016 VA examination, at which time it appeared the Veteran's symptoms had improved, and were shown to result in a level of impairment no greater than the current 50 percent rating. 

These ratings are consistent with the Veteran's medical records from San Juan VAMC, which are associated with the claims file.  Several psychiatry and other progress notes from the Veteran's treatment over the years are contained in these records.  

An October 2010 psychiatry note reflects the Veteran presented well groomed; arrived to the scheduled appointment on time; was calm and cooperative; no flight of ideas or looseness of associations were noted; eye contact was fair; attention span was fair; mood was neutral; affect was less irritable; he denied suicidal/homicidal ideations; he denied auditory/visual hallucinations; no delusions elicited; and his insight and judgment were fair.  It was specifically noted that "Patient is calmer than on previous session. Will change medication for better control of daytime irritability/anxiety."  His diagnosis was noted as major depression, recurrent, with history of Psychotic Features.  

A September 2013 psychiatry note reflects the Veteran presented with depressed mood and irritability, complaining that "nothing is changing in his life."  He expressed having financial difficulties but denied feeling depressed or suicidal, and denied auditory/visual hallucinations.  He reported his sleep and appetite were fair.  The examiner described his mood as neutral, his affect shallow, his attention span fair, his eye contact fair, and his insight and judgment fair.  The examiner's assessment was that the Veteran was stable from a behavioral point of view.   

A May 2016 social work evaluation note reflects the Veteran reported that emotionally he was feeling fairly well with some ups and downs; that he has friends; and that he spends his time watching television, listening to music, and going to the beach.  He had no suicidal or homicidal thoughts.  He continued to receive psychiatric care and medication from his doctor.  He was well groomed and alert.  His mood was neutral and appropriate.  He cited love for his children as a protective factor.  No further appointments were deemed necessary.   

In addition to these psychiatric notes, the Veteran has also submitted numerous Statements in Support of Claim regarding his depression that are associated with the claims file.  In summary, the Veteran details the events surrounding the loss of use of his creative organ in the March 1995 surgical procedure at the VA; his belief that the loss of use of his creative organ caused his depression, anger, loss of sleep, and was the reason his wife left him; and, that he cannot work and is entitled to compensation because of his loss of use of a creative organ. 

The Board has carefully considered the Veteran's statements.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

After careful review of the entire record, to include the Veteran's VA examinations, psychiatry and other notes, and the Veteran's lay statements, the Board finds that a staged rating is appropriate.

The Board finds, based on the entire record, that the Veteran's symptoms were substantially similar to those enumerated in the 70 percent rating criteria for most of the period on appeal, i.e., from September 1, 2005 to June 23, 2016.  Common symptoms documented during this time period include depressed mood, anxiety, and chronic sleep impairment; suicidal ideation or thoughts of death; difficulty in his relationship with family; having no friends; and, requiring prescribed medication for his mental health disability.  For the period from June 24, 2016, the Board finds that, consistent with the May 13, 2016 social work progress note, and the June 24, 2016 VA examination, the Veteran's symptoms reflect a level of severity commensurate with a rating no higher than the current 50 percent rating.  Common symptoms documented during this time period are depressed mood, anxiety, and chronic sleep impairment, but notably absent are suicidal ideation or thoughts of death.  

As such, the Board finds that a staged rating for the period on appeal is most appropriate in this case, with a 70 percent rating assigned prior to June 24, 2016; and a 50 percent rating assigned therefrom.

The Board finds that a rating of 100 percent is not appropriate in this case at any point.  This is so because the record does not reflect a time when the Veteran exhibited symptoms of the type, extent, frequency, or severity indicative of those identified as warranting a 100 percent rating, such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Thus, a 100 percent rating is not warranted for this Veteran's PTSD at any point during the appeal period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

During the period from September 1, 2005, the Veteran is service connected for major depressive disorder, evaluated as 70 percent disabling through June 23, 2016, and 50 percent disabling from June 24, 2016; left arm thrombophlebitis, evaluated as noncompensable through September 15, 2014, and 40 percent disabling from September 16, 2014; tinea pedis, tinea unguium and tinea manus, evaluated as 30 percent disabling, and loss of use of a creative organ, evaluated as noncompensable.  (He is also entitled to special monthly compensation due to loss of use of a creative organ.)  He meets the schedular criteria for TDIU.  

The Veteran claims that he is entitled to TDIU because he cannot work.  However, the evidence of record does not illustrate that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment. 

The Veteran was routinely asked about his employment history during his VA examinations.  The evidence of record reflects the Veteran has a high school education; that he worked as a clerk for the U.S. Post Office for over 7 years while he lived in the United States; that he moved to Puerto Rico in 1983 but was unable to obtain a position with the post office in Puerto Rico, so he worked as a bartender and on small jobs, including construction; that at some point, he worked for his father's business; and that he has not worked since 1989.  The records reflect that the Veteran was hospitalized with serious medical conditions in 1990, including a heart condition, and that he had surgery to remove an abscess on the brain in 1990 as well.  Some records reflect the Veteran reported it was his heart condition that impaired his ability to work; while other records reflect the Veteran reported his 1995 surgical procedure at the VA that resulted in the loss of use of his creative organ or his depression as the reason he cannot work.

Consistent with the Board's March 2012 Remand, the RO obtained new VA examinations which asked the examiner to address the occupational impact that each disability has on the Veteran's ability to be employed.

A June 2016 VA examination was conducted to determine the current severity of the Veteran's mental health condition, as well as any functional impact.  The examiner opined that the Veteran's psychiatric condition is not severe enough to render him unemployable.  Although chronic, the Veteran's mental condition has been mostly stable.  However, the Veteran's mood "unstability" can limit his capacity to interact effectively and on a sustained basis with other individuals.  Social function at work environment that involves interaction with the public, responding appropriately to persons in authority or cooperative behaviors involving coworkers can be limited.
  
A June 2016 VA examination was conducted to determine the impact of the Veteran's skin condition (tinea pedis, tinea unguium and tinea manus) on his ability to work.  The examiner opined the Veteran's service-connected skin condition does not preclude him from obtaining or maintaining gainful employment.  The Veteran is able to perform all of his daily living activities, and his condition does not limit his ability to function in an occupational environment.

A June 2016VA examination was conducted to determine the impact of the Veteran's male reproductive system condition (loss of use of his creative organ) on his ability to work.  The examiner opined the Veteran's service-connected disability of erectile dysfunction does not preclude him from obtaining or maintaining a gainful employment.  The Veteran is able to perform all of his daily living activities, and his condition does not limit his ability to function in an occupational environment.

A November 2014 VA examination was conducted of the Veteran's left arm thrombophlebitis.  The examiner opined that the Veteran's condition does not impact his ability to work.

Based on the evidence of record, to include the findings of the various VA examiners as it relates to the Veteran's specific disabilities, the Board notes that there is no evidence that the Veteran's service-connected disabilities have resulted in an inability to obtain and maintain substantially gainful employment consistent with his educational and occupational experience.  While his major depressive disorder would limit his capacity to interact effectively with others on a sustained basis, he is not shown to be unable to work in a more self-directed fashion which would not require that he interact with others on a continual basis.  Therefore, the Board finds that entitlement to TDIU is not warranted, and the claim must be denied. 

						(CONTINUED ON NEXT PAGE)


ORDER

An increased initial rating of 70 percent, but not higher, for the Veteran's service-connected major depressive disorder is granted for the period September 1, 2005, to June 23, 2016, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 50 percent from June 24, 2016, for the Veteran's service-connected major depressive disorder is denied.

TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


